DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 02/14/2022.
Claims 1, 2 and 4-17 are pending for examination.

Allowable Subject Matter
Claims 1, 2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1 and 15: In view of the limitations the prior art does not disclose as shown in the Pto-1449 including the prior works of the inventor/assignee doesn’t explicitly describe or suggest a module/a portable private power generation apparatus comprising: a fly-wheel assembly configured to be rotatable around a shaft; a first rotating assembly disposed on one side of the fly-wheel assembly and configured to rotate the fly-wheel assembly and a second rotating assembly disposed on another side of the fly-wheel assembly and configured to rotate the fly-wheel assembly; a first wire and a second wire configured to rotate the first and second rotating assemblies, respectively, by a respective pulling operation; a first spring and a second spring configured to perform winding operations on the first and second wires, respectively; and a power generation assembly configured to generate power according to rotation of the fly-wheel assembly, wherein the fly-wheel assembly includes: a fly-wheel main body including a ring gear formed on an outer circumference thereof and a first clutch gear formed on an inner side thereof, a fly-wheel support seated inside the fly-wheel main 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846